DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This Office Action is responsive to an Amendment entered 12/14/2020.

Status of Claims
3.	Claims 1-5 are pending in this application.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,694,230. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Instant application
US 10,694,230
1. A method of receiving a frame in a broadcast system, the method comprising: receiving a frame from a server over a heterogenous network based on a motion picture experts group (MPEG) media transport (MMT) protocol, wherein the frame comprises header information and multimedia data, wherein the header information includes type information and delay sensitivity information in case that when the generated frame supports quality of service (QoS), wherein the type information identifies whether a bit rate is constant or not, and the delay sensitivity information indicates a delay sensitivity of the multimedia data, and wherein the type information and the delay sensitivity information are used for flow control over the heterogeneous network.
1. A method of transmitting a frame in a broadcast system, the method comprising: generating a frame comprising header information and multimedia data; and transmitting the generated frame to a subscriber terminal over a heterogeneous network based on a motion picture experts group (MPEG) media transport (MMT) protocol, wherein, when the generated frame supports quality of service (QoS), the header information includes type information and delay sensitivity information, wherein the type information identifies whether a bit rate is constant or not, and the delay sensitivity information indicates a delay sensitivity of the multimedia data, and wherein the type information and the delay sensitivity information are used for flow control over the heterogeneous network.


	Regarding Claim 1, as can be seen from the table above, Claim 1 of the instant application directed to an opposite operation of patent claim 1; as a result, claim 1 of the patent contains most of the limitations of claim 1 of the instant application. Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



6.	Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sammour (US 2008/0123660) in view of Ro (US 2002/0150123).
	
Regarding Claim 1, Sammour discloses a method of receiving a frame in a broadcast system (e.g., see Abstract), the method comprising: 
receiving a frame from a server over a heterogenous network based on a motion picture experts group (MPEG) media transport (MMT) protocol (e.g., see Para 10-11; Para 14; such as receiving a I-frame over a universal mobile telecommunication system, UMTS), wherein the frame comprises header information and multimedia data (e.g., see Para 14; Para 38), wherein the header information includes type information (such as a minimum data rate or a maximum data rate) and delay sensitivity information (such as a latency target, maximum transmission delay) in case that the frame supports quality of service (QoS) (e.g., see Para 14; Para 29), and the delay sensitivity information indicates a delay sensitivity of the multimedia data (such as a latency target, maximum transmission delay), and wherein the type information and the delay sensitivity information are used for flow control over the heterogeneous network (e.g., see Para 43).
Sammour discloses the type information such as minimum and/or maximum data rate (see Para 29) but is not explicit about the type information identifying whether a bit rate is constant or not.
In an analogous art, Ro, as in one embodiment, equally discloses the type information identifies whether a bit rate is constant or not (see Para 78; such as information about the actual stream bit rate through the network connection 112 of the sending architecture 101 and the receiving architecture 111).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Sammour to include the type information identifying whether a bit rate is constant or not, as taught by Ro to comply with standard to accommodate system requirements based on different classifications of QoS as design choice.

Regarding Claim 2, Sammour further discloses wherein a flow for receiving the frame is controlled based on the type information and a flag included in the header information (e.g., see Para 26).

Regarding Claim 3, Sammour further discloses wherein the header information further comprises a flow label indicating a QoS requested for each flow (e.g., see Para 27).

Regarding Claim 4, Sammour further discloses wherein the header information further comprises information about segmentation or combination of the multimedia data (e.g., see Para 31). 

Regarding Claim 5, Sammour further discloses the heterogenous network is a network in which a broadcast network and an internet protocol (IP) network coexist (e.g., see Fig. 1; Abstract; Para 3-14).

Response to Arguments
7.	Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. 
In reference to Applicant’s arguments (pages 3-4)
The Examiner asserts that Sammour discloses the heterogenous network, but does not explain why the person of ordinary skill would understand that the network disclosed in Sammour is a heterogeneous network. Sammour discloses a 3GPP LTE3 network. Sammour does not disclose that the 3GPP LTE network is a heterogeneous network; indeed, Sammour does not discuss heterogeneous networks at all. The Examiner has provided no explanation as to why the person of ordinary skill would understand Sammour to be disclosing a heterogenous network.
Examiner’s response
Examiner respectfully disagrees. A Heterogeneous Network can be interpreted as a network where the devices are made by different manufacturers, or the computers run different operating systems. One common example of Heterogeneous Networks is the Internet. Since Sammour discloses differentiated service architecture has been proposed, which is pertinent to the Internet (e.g., see Para 12-13); thus Sammour discloses a heterogenous network.
In reference to Applicant’s arguments (page 4)
The Examiner cites to paragraph 29 as disclosing the delay sensitivity information. At paragraph 29, Sammour discloses various QoS criteria, which may include latency targets, or HARQ/ARQ delay. However, even if this information could be interpreted as delay sensitivity information, Sammour does not suggest that this information may be included in the header. This information is not related to the market bit or the payload type.
Examiner’s response
Examiner respectfully disagrees. For example, Sammour, at least in one embodiment, discloses that maximum HARQ transmission or delay, transport format combination (TFC) selection, error protection, (e.g., error detection/correction coding), packet multiplexing, and the like may be adaptively adjusted for each packet in accordance with the tag of each packet (see Para 27) which suggests the tag indicating the delay sensitivity information is included in the header as the tag would not be carried by the payload.
In reference to Applicant’s arguments (page 5)
At paragraph 43, Sammour discloses that a "tag" is attached to a packet to indicate QoS class for the packet. However, as mentioned above, since Sammour does not disclose heterogenous network, Sammour fails to disclose that the tag is used for controlling a flow through the heterogenous network. 
Examiner’s response
Examiner also disagrees. As already responded in the previous arguments that Sammour does disclose a Heterogeneous Network (see Fig. 1; Abstract; Para 3-14). Sammour further disclose that the tag is used for controlling a flow through the heterogenous network (see Para 25-29).
In reference to Applicant’s arguments (page 5)
Sammour merely discloses a MPEG packet, but fails to disclose a MMT protocol. However, MPEG is not the same as MMT, as would be well understood by the person of skill in the art.  
Examiner’s response
Examiner disagrees. MMT (MPEG media transport) is derived from MPEG standard as a digital container format designed to transfer data using the all-Internet Protocol (All-IP) network. Since Sammour discloses using MPEG standard to transport the packets; thus, one of ordinary skill in the art would recognize it would also include using MMT protocol with clear advantages when compared to existing container formats and that it must have low computational demands. 

Conclusion
8.	Claims 1-5 are rejected.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426